Filed 12/1/22 P. v. Johnson CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E079189

 v.                                                                      (Super. Ct. No. RIF149172)

 KENYATTA ANDREW JOHNSON,                                                OPINION

          Defendant and Appellant.


         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Dismissed.

         Steven A. Torres, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

                                                             I.

                                                 INTRODUCTION

         Defendant and appellant Kenyatta Andrew Johnson appeals from a postjudgment




                                                             1
                                1                                           2
order denying his Penal Code section 1172.6 (formerly section 1170.95) petition to

vacate his attempted murder conviction and for resentencing under the procedures

established by Senate Bill Nos. 775 and 1437. Counsel has filed a brief under the

authority of People v. Wende (1979) 25 Cal.3d 436 (Wende) and Anders v. California

(1967) 386 U.S. 738 (Anders), requesting this court to conduct an independent review of

the record. In addition, defendant has had an opportunity to file a supplemental brief

with this court and has not done so. Because defendant is not entitled to Wende/Anders

review from denial of the challenged postjudgment petition and he has not raised any

claim of error in the denial, we dismiss his appeal as abandoned.

                                              II.
                                                                        3
                    FACTUAL AND PROCEDURAL BACKGROUND

       Defendant, who was not an identified gang member, shot Quincy Brown, a

member of the Crip criminal street gang, in the stomach. Defendant was also in

possession of cocaine at the time he was detained.




       1
           All future statutory references are to the Penal Code.
       2
         Effective June 30, 2022, the Legislature renumbered section 1170.95 as section
1172.6, with no substantive change in text. (Stats. 2022, ch. 58, § 10.) We cite to section
1172.6 for ease of reference unless otherwise indicated.
       3
        A summary of the factual background is taken from our nonpublished opinion in
defendant’s direct appeal, People v. Johnson (May 17, 2012, E053171). The facts of
defendant’s underlying offenses from his direct appeal established that defendant acted
alone and was the sole person who attempted to kill the victim. (See ibid.)

                                               2
       A jury found defendant guilty of attempted murder (§§ 664/187, subd. (a)), being a

felon in possession of a firearm (§ 12021, subd. (a)(1)), and selling or transporting

cocaine base (Health & Saf. Code, § 11352, subd. (a).) As to the attempted murder, the

jury found true the enhancement allegation that defendant personally and intentionally

discharged a firearm and proximately caused great bodily injury or death to another

person, not an accomplice (§ 12022.53, subd. (d)). Defendant admitted having suffered a

prior strike conviction (§§ 667, subds. (c), (e)(1) & 1170.12, subd. (c)(1)) and three prior

prison terms (§ 667.5). The trial court sentenced defendant to a determinate term of 19

years and an indeterminate term of 25 years to life.

       On January 1, 2019, Senate Bill No. 1437 became effective, which amended the

felony-murder rule and the natural and probable consequences doctrine as it relates to

murder. (See Stats. 2018, ch. 1015, § 1, subd. (f).) Senate Bill No. 1437 also added

former section 1170.95 (now section 1172.6), which created a procedure for offenders

previously convicted of murder to seek retroactive relief if they could no longer be

convicted of murder under the new law. (Stats. 2018, ch. 1015, § 4.) Effective January

1, 2022, Senate Bill No. 775 clarified that “persons who were convicted of attempted

murder or manslaughter under a theory of felony murder and the natural probable

consequences doctrine are permitted the same relief as those persons convicted of murder

under the same theories.” (Stats. 2021, ch. 551, § 1.)




                                             3
       On February 14, 2022, defendant in propria persona filed a petition for

resentencing pursuant to former section 1170.95.

       Defendant was appointed counsel, and on June 10, 2022, the court held a hearing

on the petition. During that hearing, the prosecutor informed the court that defendant was

not eligible for relief and thus his petition should be denied because defendant was the

actual shooter and the jury instructions showed that defendant was not prosecuted under

either the felony-murder rule or under the natural and probable consequences doctrine.

After defense counsel did not “take issue with these representations,” the court denied the

petition. Defendant timely appealed.

                                            III.

                                       DISCUSSION

       After defendant appealed, appointed appellate counsel filed a brief under the

authority of Wende, supra, 25 Cal.3d 436 and Anders, supra, 386 U.S. 738, setting forth a

statement of the case, a summary of the procedural background and potential arguable

issues, and requesting this court to conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so. Thus, no claim of error has been raised.

       Our high court is currently considering whether an appellate court must conduct an

independent review of the record when counsel files a Wende brief after the trial court

denies a petition for resentencing under section 1170.95. (People v. Delgadillo, rev.

granted Feb. 17, 2021, S266305; see Cal. Rules of Court, rule 8.512(d)(2).) Court of



                                             4
Appeal cases have consistently held that we are not required to conduct such a review

and may dismiss an appeal as abandoned if the defendant does not file a supplemental

brief. (People v. Cole (2020) 52 Cal.App.5th 1023, 1031-1032, 1039-1040, review

granted Oct. 14, 2020, S264278; People v. Figueras (2021) 61 Cal.App.5th 108, review

granted May 12, 2021, S267870; People v. Scott (2020) 58 Cal.App.5th 1127, 1131,

review granted Mar. 17, 2021, S266853.) Some cases have explained that we have

discretion to review the record independently for arguable issues, either where an initial

review does not show the defendant is obviously ineligible for relief (such as when the

defendant was convicted on a theory he was the actual killer) or as a routine matter. (See

People v. Gallo (2020) 57 Cal.App.5th 594, 598-599; People v. Flores (2020) 54

Cal.App.5th 266, 269-274.)

       In this case, we conclude defendant is not entitled to Wende review of an order

denying his petition for resentencing under section 1172.6. Review pursuant to Wende,

or its federal constitutional counterpart Anders, is required only in the first appeal of right

from a criminal conviction. (Pennsylvania v. Finley (1987) 481 U.S. 551, 555;

Conservatorship of Ben C. (2007) 40 Cal.4th 529, 536-537; People v. Serrano (2012) 211

Cal.App.4th 496, 500-501 (Serrano).) The constitutional right to counsel extends to the

first appeal of right, and no further. (Serrano, supra, at pp. 500-501.) The appeal before

us, “although originating in a criminal context, is not a first appeal of right from a

criminal prosecution, because it is not an appeal from the judgment of conviction.” (Id.

at p. 501.) While a criminal defendant has a right to appointed counsel in an appeal from



                                               5
an order after judgment affecting his substantial rights (Pen. Code, §§ 1237, 1240, subd.

(a); Gov. Code, § 15421, subd. (c)), that right is statutory, not constitutional. Thus,

defendant is not entitled to Wende review in such an appeal. (See Serrano, supra, at p.

501 [no Wende review for denial of postconviction motion to vacate guilty plea pursuant

to section 1016.5].)

       Applying Serrano here, defendant has no right to Wende/Anders review of the

denial of his section 1172.6 petition for resentencing. Furthermore, because defendant

has not raised any claim of error, and because this appeal concerns a postjudgment

proceeding in which there is no constitutional right to counsel, we will dismiss

defendant’s appeal as abandoned.

       We note, however, that the result would be the same even if we were to exercise

our discretion to conduct an independent review. There is no dispute that defendant acted

alone. There is also no dispute that defendant was the actual shooter who solely

attempted to kill the victim, that defendant personally and intentionally discharged the

firearm at the victim, and that he was not prosecuted under either the felony-murder rule

or the natural and probable consequences doctrine. The trial court correctly denied

defendant’s petition.




                                              6
                                       IV.

                                  DISPOSITION

     The appeal is dismissed as abandoned.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                CODRINGTON
                                                             J.

We concur:


MILLER
             Acting P. J.


FEILDS
                       J.




                                        7